Citation Nr: 9930288	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for depression, anxiety, and loss of sexual function 
secondary to drug therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to November 
1957, and had prior U.S. Army Reserve service of 2 years and 
7 months.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1998.  It was 
remanded for an expert opinion, and for the veteran's VA 
hospital file.  All requested development has been completed.


FINDINGS OF FACT

1.  The veteran underwent VA treatment for anxiety in the 
1970's.  This treatment included the use of psychotropic 
medications.

2.  There is no competent medical evidence or opinion 
contained in the claims folder which indicates a nexus 
between any currently diagnosed sexual dysfunction and VA 
treatment for a mental disorder in the 1970's.

3.  There is no competent medical evidence or opinion 
contained in the claims folder which indicates a nexus 
between any currently diagnosed anxiety and depression, and 
VA treatment for a mental disorder in the 1970's.



CONCLUSION OF LAW

The veteran's claim for service connection for sexual 
dysfunction, anxiety and depression, pursuant to 38 U.S.C.A. 
§ 1151, is not well grounded.  38 U.S.C.A. §  5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

The veteran contends that he underwent treatment at VAMC 
Little Rock from 1973 to 1977.  He claims that his treatment 
during that period included the drugs Thorazine and Vistaril.  
He specifically contends that these drugs caused a loss of 
feeling in his sex organs and a loss of sexual function.  He 
further contends that this loss of sexual function resulted 
in his divorce, alcoholism, anxiety and depression.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination furnished to the veteran under laws administered 
by VA, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1999).  The pertinent 
statute provides that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or examination, which is not the result of 
the veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death to such 
veteran, disability or death compensation shall be paid in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

In this case, the determinative issues presented by the claim 
are whether the veteran currently has a disability manifested 
by sexual dysfunction, anxiety, and depression; and whether 
there is a link, provided by competent medical evidence 
between the current condition and his treatment by VA in the 
1970's.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the veteran's VA medical records indicates 
treatment for a psychiatric disorder beginning in April 1973.  
Admission diagnosis was anxiety neurosis.  He was prescribed 
Thorazine and Vistaril.  A treatment note, dated in May 1978, 
shows the veteran reporting that he quit his medications two 
weeks prior because he thought they were interfering with his 
ability to have sex.  He was noted to be more nervous and 
reported only a slight return in sexual function.  It was 
noted that his Stelazine should be stopped.  Vistaril was 
noted to be 100 mg. t.i.d.

Treatment notes, dated in March 1979 show the veteran 
complaining that his wife has been unfaithful to him and that 
he had been experiencing some trouble with a slowed down 
sexual life.  Notes from April 1979 show him reporting that 
his wife had been unfaithful for 8 years.

Treatment notes, dated in June 1987, show the veteran 
remarried.  It was noted that he and his second wife had a 
three year old daughter of their own.  He complained that his 
amitriptyline was affecting his sexual functioning.  In June 
1988 he was seen for a urology consultation due to complaints 
of a sexual problem since 1976.  It was noted that he might 
be diabetic.  Treatment notes, dated in December 1988, show 
the veteran discharged from the urology clinic.  It was noted 
that he experienced nocturnal erections.  The diagnosis was 
psychogenic impotence.

The Board notes the veteran's testimony at his personal 
hearing, conducted in December 1996.  He stated that he began 
to experience sexual dysfunction after beginning treatment by 
VA for a psychiatric disorder.  He reported that this 
treatment consisted of Thorazine and Vistaril.  He stated 
that his wife left him because of this problem.  He reported 
that he had stopped taking Thorazine and Vistaril in 1977, 
but that he still experienced a sexual dysfunction disorder 
which he attributes to treatment with those drugs.  He also 
stated that he became an alcoholic because of depression from 
his sexual dysfunction disorder.  

The report of a VA urology examination, conducted in June 
1998, shows the veteran reporting impotency since treatment 
in the mid-1970's with Thorazine and Vistaril for a nervous 
disorder.  He stated that he has been unable to achieve or 
maintain an erection for satisfactory relations since the 
1970's.

Physical examination showed an alert and cooperative male.  
There were no suprapubic masses.  The penis was uncircumcised 
without evidence of Peyronie's disease or curvature.  There 
was no hernia.  The testes were descended bilaterally 15-20ml 
volume without epididymitis, tumor, or torsion.  Rectal exam 
revealed a small, smooth, 15 gm prostate.  There was no 
evidence of abnormal hair pattern.  There was no perineal 
anesthesia or detectable abnormal sensation of genitalia.  
The impression given was history of sexual dysfunction, 
physical examination and laboratory evaluation normal.  The 
examiner stated that he did not believe that the veteran's 
impotence was secondary to temporary treatment with Thorazine 
and Vistaril in the 1970's.

The Board concludes that the objective medical evidence of 
record does not indicate that the veteran's sexual 
dysfunction was caused by VA treatment.  The veteran 
underwent VA treatment for a mental disorder in the mid 
1970's.  At that time he was treated with Thorazine and 
Vistaril.  His first complaint regarding sexual dysfunction 
occurred in May 1978.  At that time he was not taking 
Thorazine.  Since that time he has had continuing complaints 
regarding impotence.  

Treatment notes and examination, regarding this disorder, 
fail to show a relationship to his earlier treatments with 
Thorazine and Vistaril.  The veteran is not shown to be a 
medical professional.  He is not competent to render an 
opinion regarding medical causation.  The evidence will not 
support a grant of benefits pursuant to 38 U.S.C.A. § 1151, 
for impotence.  The veteran has contended that his depression 
and anxiety were caused by his impotence.  The evidence, 
however, shows that his anxiety disorder predated his 
complaints of impotence, and that the drug treatment he 
claims caused impotence was initiated for treatment of 
anxiety.  There is no evidence which indicates that his 
anxiety or depression are related to VA treatment.  



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for 
depression, anxiety, and loss of sexual function secondary to 
drug therapy, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

